         Case: 3:20-cv-00199-jdp Document #: 26 Filed: 07/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL G. NEWAGO,

         Plaintiff,
                                                      Case No. 20-cv-199-jdp
    v.

 RN KRISTINE PRALLE,
 SGT. MITCHELL KUNHART,
 SGT. MCCLIMANS, and
 C.O. ANDREW HELLAND,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




         /s/                                             7/23/2021
         Peter Oppeneer, Clerk of Court                        Date
